DETAILED ACTION
Allowable Subject Matter
	Claims 1, 3-11, 13-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1 and 11; see arguments provided by Applicant on pages 11-13 of remarks dated 1 June 2022. 
Furthermore, the claims in the application are deemed to be directed to a non-obvious improvement over the invention described by Park et al. in Pub. No.: 20180232422. The claims comprise identifying connected elements corresponding to query elements of a query including an inferential function and at least one of semantic context, static attributes, values and time ranges, and identifying inferred connected elements corresponding to determined RDF schema based inferential references to determine a time series data structure meeting a query condition.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter:
WO 2015003063 A1
Pars. 127-128
Sensor data and RDF Schema/Web Ontology
US 9483735 B2
abstract
Correlating building maintenance sensor data
US 20200082037 A1
Pars. 19-21
Building automation and ontology-based visualizations


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154